           Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 1 of 6




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 IRSON B. VALENTIN, III,

                                Plaintiff,

                    -against-                                      21-CV-4949 (LTS)

                                                               ORDER OF DISMISSAL
 VINCENT J. CZUBAK; P. BRAHM; and
 ANTHONY M. MELE,

                                Defendants.

LAURA TAYLOR SWAIN, Chief United States District Judge:

       Plaintiff, who is currently detained at the Orange County Correctional Facility, brings this

pro se action under 42 U.S.C. § 1983, alleging that Defendants denied him access to the law

library at OCCF and the services of a notary public. By order dated June 17, 2021, the Court

granted Plaintiff’s request to proceed without prepayment of fees, that is, in forma pauperis

(IFP). 1 For the reasons set forth below, the Court dismisses the complaint for failure to state a

claim, with 30 days’ leave to amend.

                                    STANDARD OF REVIEW

       The Prison Litigation Reform Act requires that federal courts screen complaints brought

by prisoners who seek relief against a governmental entity or an officer or employee of a

governmental entity. See 28 U.S.C. § 1915A(a). The Court must dismiss a prisoner’s IFP

complaint, or any portion of the complaint, that is frivolous or malicious, fails to state a claim

upon which relief may be granted, or seeks monetary relief from a defendant who is immune

from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon, 480 F.3d 636, 639




       1
         Prisoners are not exempt from paying the full filing fee even when they have been
granted permission to proceed IFP. See 28 U.S.C. § 1915(b)(1).
           Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 2 of 6




(2d Cir. 2007). The Court must also dismiss a complaint if the court lacks subject matter

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

                                          BACKGROUND

        Plaintiff brings this complaint against correctional staff at OCCF, asserting that staff

(1) denied him access to the law library and a notary public and (2) ruled on his grievances

unfavorably. Plaintiff names as Defendants Vince J. Czubak, a “law library officer”; Sergeant P.

Brahm, a grievance coordinator; and Anthony M. Mele, a corrections administrator. Plaintiff

seeks money damages.

        The following facts are taken from the complaint: In April 2021, Plaintiff notified

correctional staff that he needed access to OCCF’s law library and the services of a notary public

during the week of April 21, 2021. Czubak, who worked in the library, denied Plaintiff access to

both, in violation of OCCF’s internal policies. (ECF 2, at 5.) Plaintiff alleges that he required a

notary for his state petition for a writ of habeas corpus, which he ended up being “unable to file

. . . to secure [his] release through bail reform.” (ECF 2, at 5.)

        After these alleged denials, Plaintiff filed a grievance, which Brahm denied, stating that

Plaintiff “was not a Pro Se inmate.” (Id. at 6.) Plaintiff appealed, and Mele denied the grievance

as to the challenge regarding the law library, but granted the grievance as to the denial of the

notary. A final ruling on the grievance took two weeks. (Id. at 6.)

        In a letter dated June 21, 2021, and received by the Court on June 25, 2021, Plaintiff

stated that his sentencing was scheduled for July 8, 2021. (ECF 5.)




                                                   2
               Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 3 of 6




                                              DISCUSSION

A.         Access-to-courts claim

           Because Plaintiff alleges that correctional staff denied him access to the law library and

the services of a notary public, the Court construes the complaint as asserting an access-to-courts

claim. 2

           Prisoners “have a constitutional right of access to the courts,” and this right generally

“requires prison authorities to assist inmates in the preparation and filing of meaningful legal

papers by providing prisoners with adequate law libraries or adequate assistance from persons

trained in the law.” Bourdon v. Loughren, 386 F.3d 88, 92-93 (2d Cir. 2004) (quoting Bounds v.

Smith, 420 U.S. 817, 821, 828 (1977)). “[P]rison law libraries and legal assistance programs are

not [constitutionally mandated] ends in themselves, but only the means for ensuring a reasonably

adequate opportunity to present claimed violations of fundamental constitutional rights to the

courts.” Lewis v. Casey, 518 U.S. 343, 351 (1996) (internal quotation marks omitted).

           To state an access-to-courts claim, a plaintiff must allege facts suggesting that he has a

valid underlying cause of action separate from the right-of-access claim, in which the defendant’s

actions hindered the litigation of that claim, causing an actual injury to the plaintiff. See

Christopher v. Harbury, 536 U.S. 403, 415 (2002) (citing Lewis, 518 U.S. at 353). Individuals

who are imprisoned “cannot establish relevant actual injury simply by establishing that [a]

prison’s law library or legal assistance program is subpar in some theoretical sense.” Lewis, 518

U.S. at 351.




           2
        “[T]he Supreme Court has grounded the right of access to the courts in the Privileges
and Immunities Clause of Article IV, the Petition Clause of the First Amendment, the Due
Process Clauses of the Fifth and Fourteenth Amendments, and the Equal Protection Clause of the
Fourteenth Amendment.” Bourdon, 386 F.3d at 95 (citation omitted).


                                                     3
            Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 4 of 6




         Moreover, prison law libraries are “one constitutionally acceptable method to assure

meaningful access to the courts,” id.; the assignment “of counsel [also] can be a means of

accessing the courts,” Benjamin v. Fraser, 264 F.3d 175, 186 (2d Cir. 2001). “Because attorneys,

by definition, are trained and qualified in legal matters, when a prisoner with appointed counsel

claims that he was hindered by prison officials in his efforts to defend himself or pursue other

relevant legal claims, he must show that, on the facts of his case, the provision of counsel did not

furnish him with the capability of bringing his challenges before the courts.” Bourdon, 386 F.3d

at 98.

         Here, Plaintiff fails to state an access-to-courts claim for two reasons. First, Plaintiff does

not identify any “nonfrivolous, ‘arguable’ underlying claim,” Harbury, 546 U.S. at 415, as he

does not state any facts suggesting that his application seeking habeas corpus relief had any

merit; Plaintiff’s scheduled sentencing suggests otherwise. Second, even assuming that his

habeas corpus petition did have merit, he does not state any facts suggesting that he lacked

access to an attorney, who on Plaintiff’s behalf, would have been capable of pursuing any

meritorious claim for habeas corpus relief. With respect to Plaintiff’s writ, Plaintiff states that his

grievance was initially denied because he was not proceeding pro se, indicating that he had an

attorney. Thus, any delay in the decision to grant the grievance in Plaintiff’s favor, with respect

to his accessing a notary public, fails to suggest any denial of his access to the court to file his

writ, as Plaintiff’s attorney could access the court to do so.

         Because Plaintiff has not pleaded facts suggesting that he was hindered from pursuing an

arguably meritorious legal claim, and the representation of counsel establishes constitutionally

acceptable access to the court, Plaintiff’s allegations are insufficient to state an access-to-courts

claim.




                                                    4
           Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 5 of 6




B.     Denial of Grievance

       Because Plaintiff names as Defendants two individuals who ruled on his grievances and

asserts that Brahm required two weeks to grant in part Plaintiff’s grievance, the Court assumes

that Plaintiff seeks to challenge the processing of his grievance by these two individuals. But the

violation of state laws and procedures, without more, does not give rise to a claim under section

1983. Pollnow v. Glennon, 757 F.2d 496, 501 (2d Cir. 1985) (“[A] violation of state law is not

cognizable under § 1983.”); e.g., Davis v. N.Y. State Div. of Parole, No. 07-CV-5544, 2008 WL

3891524, at *5 (S.D.N.Y. Aug. 20, 2008) (“[A] claim of a violation of a state law procedural

requirement does not give rise to a section 1983 claim in the absence of a constitutional

violation.”); Rivera v. Wohlrab, 232 F. Supp. 2d 117, 123 (S.D.N.Y. 2003) (“Violations of state

law procedural requirements do not alone constitute a deprivation of due process since federal

constitutional standards rather than state law define the requirements of procedural due

process.”) (internal quotation omitted); see also Holcomb v. Lykens, 337 F.3d 217, 224 (2d Cir.

2003) (“[S]tate statutes do not create federally protected due process entitlements to specific

state-mandated procedures.”). Because Plaintiff’s claim regarding his grievance is grounded in

state procedures, and he does not otherwise suggest that any federal constitutional right was

violated, he fails to state a claim regarding these allegations. Moreover, any delay in the timing

of deciding the grievance, in itself, does not amount to a constitutional violation, even if such

delay violated OFCC’s internal policies.

                                       LEAVE TO AMEND

       Plaintiff proceeds in this matter without the benefit of an attorney. District courts

generally should grant a self-represented plaintiff an opportunity to amend a complaint to cure its

defects, unless amendment would be futile. See Hill v. Curcione, 657 F.3d 116, 123-24 (2d Cir.

2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988). Indeed, the Second Circuit has


                                                  5
           Case 1:21-cv-04949-LTS Document 8 Filed 08/02/21 Page 6 of 6




cautioned that district courts “should not dismiss [a pro se complaint] without granting leave to

amend at least once when a liberal reading of the complaint gives any indication that a valid

claim might be stated.” Cuoco v. Moritsugu, 222 F.3d 99, 112 (2d Cir. 2000) (quoting Gomez v.

USAA Fed. Sav. Bank, 171 F.3d 794, 795 (2d Cir. 1999)). Because Plaintiff may be able to allege

additional facts to state a valid access-to-courts claim, the Court grants Plaintiff 30 days’ leave to

amend his complaint to detail his claim. For example, if Plaintiff did not in fact have access to an

attorney during the time in which he intended to file his writ of habeas corpus, he may state so in

any amended pleading.

                                          CONCLUSION

       The Court dismisses the complaint, filed IFP, for failure to state a claim, 28 U.S.C.

§ 1915(e)(2)(B)(ii), with 30 days’ leave to amend.

       The Court directs the Clerk of Court to mail a copy of this order to Plaintiff and note

service on the docket.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. Cf.

Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant demonstrates

good faith when he seeks review of a nonfrivolous issue).

SO ORDERED.

 Dated:    August 2, 2021
           New York, New York

                                                         /s/ Laura Taylor Swain
                                                               LAURA TAYLOR SWAIN
                                                           Chief United States District Judge




                                                  6
